DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Lee (Reg. No. 69218) on 05/03/2022.
The application has been amended as follows: 

Amend the Abstract as follows:
Abstract: Disclosed are an electrolyte solution for lithium secondary batteries capable of increasing the lifetime of the lithium secondary batteries and a lithium secondary battery including the same. Provided is an electrolyte solution for lithium secondary batteries including a lithium salt, a solvent and allyl(4-nitrophenyl) carbonate 


Delete illustrated [Formula 1]. 


Allowable Subject Matter
Claims 1-10 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 requires an electrolyte solution for lithium secondary batteries comprising: a lithium salt; a solvent; and a negative-electrode additive, wherein the negative-electrode additive comprises allyl (4-nitrophenyl) carbonate represented by illustrated Formula 1. The additive is provided for a lithium secondary battery with improved discharge retention of about 94% or greater, measured after 200 cycles [page 4 lines 5-10, Table 1], and improved low-resistance characteristics and lifespan [page 7 lines 20-23, Table 1]. 
Prior art reference US Patent No. 9,466,857 discloses an electrolyte solution with an additive [Abstract] that comprises a general allyl phenyl carbonate structure [Column 6 lines 40-65, Column 7 lines 1-30]. There is no NO2 phenyl substituent group as required by the claims, and the use of 4-nitrophenyl is considered and used for a different trimethylsilyl ethyl carbonate structure [Column 6 lines 40-65], so the use of a nitro group for the allyl phenyl carbonate structure is not considered.  
Prior art reference WO 2020/170833 (see 11/18/2020 IDS) discloses an electrolyte composition comprising a compound of general formula (1) which is a related compound to that of allyl (4-nitrophenyl) carbonate [Abstract], but the choices of R6 and R1 do not correspond to the claimed formula, even when n = 1 [0011]. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of an electrolyte solution for lithium secondary batteries comprising: a lithium salt; a solvent; and a negative-electrode additive, wherein the negative-electrode additive comprises allyl (4-nitrophenyl) carbonate represented by illustrated Formula 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725